DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 23, 2019.  As directed by the amendment: no claims have been amended, claims 9-19 have been canceled, and no new claims have been added.  Thus, claims 1-8 are presently pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0003], the abbreviation “AC" is defined as shorthand for “airway catheter”.  However, in paragraphs [0004] and [0042], the abbreviation “AEC” is used, which has not been defined.  It appears that "AEC” in paragraphs [0004] and [0042] should be amended to read “AC”.    
Appropriate correction is required.
Claim Objections
Claims 1 and 4-6, are objected to because of the following informalities:  
In claims 1 and 4-6, both abbreviations "AEC" and "AC" are used, presumably to mean the same "airway catheter" (See claim 1: lines 4 and 33; claim 4: line 14; claim 5: lines 3 and 4; claim 6: line 4).  To avoid confusion and remain consistent with the specification, it is suggested that the abbreviation in each of these instances read “AC”.  
In claim 1, lines 5-6, it is suggested that “longitudinally spaced proximal and distal end faces” be amended to read –a proximal end face and a longitudinally spaced distal end face[[s]]-- to more clearly claim the separate elements and avoid confusion.
In claim 1, lines 8-9, it is suggested that “laterally spaced inner and outer tube wall surfaces” be amended to read –an inner tube wall surface and a laterally spaced 
In claim 1, lines 20-21, it is suggested that “laterally spaced proximal and distal plug end faces” be amended to read –a proximal plug end face and a laterally spaced distal plug end face[[s]]-- to more clearly claim the separate elements and avoid confusion.
In claim 1, line 25, it is suggested that “laterally spaced inner and outer plug wall surfaces” be amended to read –an inner plug wall surface and a laterally spaced outer plug wall surface[[s]]-- to more clearly claim the separate elements and avoid confusion.
In claim 1, line 34, it is suggested that “flows” be amended to read –to flow 
In claim 4, line 2, it is suggested that “to flows” be amended to read –to flow.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewinsohn (GB 1,153,863).
As to claim 1, Lewinsohn discloses a method of providing artificial ventilation to a trachea of a patient, the trachea having a longitudinally oriented trachea lumen defined by a trachea wall (col. 1,ln. 9-15), the method comprising the steps of: providing an airway catheter ("AEC") (Fig. 1, col. 2, ln. 47-51) including an elongate, flexible catheter tube 1 having longitudinally spaced proximal and distal tube end faces (the top and bottom end faces of tube 1, respectively, as shown in Fig. 1) in fluid communication with a tube lumen (the hollow interior of tube 1, see Fig. 1) extending longitudinally through the tube 1 and defined laterally by a tube wall 1 extending between the proximal and distal tube end faces, the tube wall 1 having laterally spaced inner and outer tube wall surfaces (see Fig. 1), the distal tube end face and a minority portion of the tube wall directly longitudinally adjacent to the distal tube end face collectively forming a distal tube end region (see Fig. 1), a plurality of side holes 2 extending laterally through the tube wall 1 between the inner and outer tube wall surfaces (see Fig. 1, col. 2, ln. 47-51), all of the side holes 2 being located in the distal tube end region (see Fig. 1), an inflatable cuff 3 secured to the outer tube wall surface at two longitudinally spaced circumferences of the outer tube wall surface in the distal tube end region such that an inner volume of the cuff is in fluid communication with the tube lumen 1 via all of the plurality of side holes 2 (see Fig. 1, Fig. 2, col. 2,ln. 51-55), the inflatable cuff 3 being 
As to claim 2, Lewinsohn discloses that the step of urging at least a portion of the ventilation fluid through at least one side hole 2 and into the inflatable cuff 3 to urge the inflatable cuff 3 toward the inflated condition includes the step of bringing at least a portion of an outer circumference of the inflatable cuff 3 into lateral contact with at least a portion of the trachea wall (col. 2, ln. 55-61). 
As to claim 3, Lewinsohn discloses that the step of bringing at least a portion of an outer circumference of the inflatable cuff into lateral contact with at least a portion of the trachea wall includes the step of placing substantially an entirety of the outer circumference of the inflatable cuff into lateral contact with at least a portion of the trachea wall to block fluid flow longitudinally past the inflatable cuff through the trachea lumen (col. 2, ln. 55-61). 
As to claim 4, Lewinsohn discloses the steps of: directing ventilation fluid from the ventilation fluid source to flows in a first, distally oriented direction through the tube lumen (this describes the expiration phase where air will leave the airway through the tube, col. 2,ln. 61-64); accepting, with the inflatable cuff 3, a predetermined volume of ventilation fluid from the plurality of side holes 2; when the inflatable cuff 3 has achieved the inflated condition through presence of the ventilation fluid within the inflatable cuff 3, resisting flow through the side holes 2 of ventilation fluid in excess of the predetermined volume of ventilation fluid; causing, with the flow resistance of the inflatable cuff 3, a second elevated ventilation fluid pressure, higher than the first elevated ventilation fluid 
As to claim 5, Lewinsohn discloses the steps of: raising, with the ventilation fluid urged distally through the plug lumen and out of the AC from the distal tube and plug end faces, an ambient fluid pressure in an ambient space distally located with respect to the AEC (as pressurized air exits the distal end of the tube 1, the a pressure in the airway will rise, col. 1, ln. 36-39).  
As to claim 6, Lewinsohn discloses the steps of: selectively adjusting the fluid pressure within the tube lumen 1 to have a lower pressure than the ambient fluid pressure in the ambient space distally located with respect to the AEC (upon expiration, this will happen, col. 2, ln. 61-64); with the lower pressure within the tube lumen, causing ventilation fluid to be drawn through the side holes 2 from the inflatable cuff 3; and urging the inflatable cuff 3 toward the deflated condition (col. 2,ln. 61-64).  
As to claim 7, Lewinsohn discloses the step of cooperatively urging, via the at least partial deflation of the inflatable cuff 3 and the ambient fluid pressure, ventilation fluid from the ambient space to flow through the trachea lumen 1 in a second, proximally oriented direction between the outer tube wall and the trachea wall (when the cuff 3 is 
As to claim 8, Lewinsohn discloses the step of urging, via at least the ambient fluid pressure, ventilation fluid from the ambient space to flow through the tube lumen in a second, proximally oriented direction (upon expiration, air will also be allowed to exit the patient’s airway through the interior of the tracheostomy tube 1, col. 2, ln. 55-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jackson (US 3,565,079), Jackson (US 3,707,151), Beran (US 4,324,235), Augustine (US 5,638,813) each disclose a tracheal airway catheter having a self-inflating cuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785